           Case 8:20-cv-02118-PX Document 61 Filed 08/24/20 Page 1 of 2



                                                                                 August 24, 2020
Hon. Paula Xinis
U.S. District Court for the District of Maryland
6500 Cherrywood Lane, Suite 400
Greenbelt, MD 20770
                                                       Re:    CASA v. Wolf, 8:20-cv-2118-PX
                                                              Request for a court conference -TRO

Dear Judge Xinis:

        On behalf of Plaintiffs, we write to respectfully request a court conference today, Monday,
August 24, to discuss the status of Plaintiffs’ requests for emergency and other preliminary relief.
On Tuesday, August 25, the Broader EAD Rule goes into effect, changing how the work
authorization regulatory system has worked for asylum seekers for decades and inflicting new
irreparable harms on Plaintiffs, beyond those they are already experiencing as a consequence of
the Timeline Rule going into effect on Friday, August 21. Our prior submissions have explained
why this application satisfies the elements for emergency relief, including our strong showing on
the merits that Defendant Wolf is not lawfully serving as Acting DHS Secretary.

       In light of the looming effective date, Plaintiffs seek a conference to address the following
matters:
       1. Status of Plaintiffs’ requests for preliminary relief. Plaintiffs have asked for an
            emergency 14-day postponement of the rules in the form of a TRO or § 705 relief
            pending the Court’s determination of the preliminary injunction motion, or summary
            judgment. See Supp. Letter, ECF No. 54. Plaintiffs seek a decision on these requests so
            that they can take all steps available to protect against irreparable harm.
       2. Status of summary judgment. Defendants’ supplemental brief of Friday, August 21,
            does not present any arguments or material factual disputes that justify delaying
            summary judgment on Counts 2-4, although it does present some case citations and
            argument in addition to what had been previously briefed. Plaintiffs therefore request
            that parties appear for oral argument as scheduled on Friday, August 28, at 1pm to
            conclude arguments on these counts, with the opportunity for Plaintiffs to submit a
            three-page letter reply to Defendants’ supplemental brief by Wednesday, August 26. In
            addition, to the extent that the Court believes that it will take longer than 14 days to
            resolve summary judgment on Counts 2-4, Plaintiffs request that the Court set an
            expedited schedule for the production of the administrative record so that Plaintiffs can
            continue to move the case forward on the remaining claims in the meantime.

        Plaintiffs are available today for a conference at a time convenient for the Court. Plaintiffs
reached out to government counsel yesterday to inquire into availability but have not received a
response yet.

Respectfully submitted,

  /s/ Mariko Hirose                                      /s/ Dennise Moreno
 Mariko Hirose*                                        Dennise Moreno (Bar No. 21358)

                                                   1
           Case 8:20-cv-02118-PX Document 61 Filed 08/24/20 Page 2 of 2



 Kathryn Austin*                            (signed by Mariko Hirose with permission of
 Geroline Castillo*                         Dennise Moreno)
 INTERNATIONAL REFUGEE ASSISTANCE           Conchita Cruz*
 PROJECT                                    Zachary Manfredi*
 One Battery Park Plaza, 4th Floor          ASYLUM SEEKER ADVOCACY
 New York, NY 10004                         PROJECT
 Tel: (516) 701-4620                        228 Park Avenue S. #84810
 Fax: (929) 999-8115                        New York, NY 10003-1502
 mhirose@refugeerights.org                  Tel: (305) 484-9260
 kaustin@refugeerights.org                  Fax: (646) 968-0279
 gcastillo@refugeerights.org                dennise.moreno@asylumadvocacy.org
                                            conchita.cruz@asylumadvocacy.org
                                            zachary.manfredi@asylumadvocacy.org

                                            Richard W. Mark*
 Justin B. Cox (Bar No. 17550)              Joseph Evall*
 INTERNATIONAL REFUGEE ASSISTANCE           Katherine Marquart*
 PROJECT                                    GIBSON, DUNN & CRUTCHER LLP
 PO Box 170208                              200 Park Avenue
 Atlanta, GA 30317                          New York, NY 10166-0193
 Tel: (516) 701-4233                        Tel: (212) 351-4000
 Fax: (929) 999-8115                        Fax: (212) 351-4035
 jcox@refugeerights.org                     RMark@gibsondunn.com
                                            JEvall@gibsondunn.com
                                            KMarquart@gibsondunn.com


Attorneys for Plaintiffs

* Admitted pro hac vice




                                        2
